Exhibit 10.1 SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS AcelRx Pharmaceuticals, Inc. (“ AcelRx ” or the “ Company ”) and Tim Morris (“ Employee ” or “ You ”) voluntarily enter into this Separation Agreement and General Release of Claims (“ Release Agreement ”) as of the effective date provided below. Company and You agree as follows: 1. Your last day of employment with the Company will be June 2, 2017(“ Separation Date ”). On the Separation Date you will be paid all wages due to you as of that date, including any unused and accrued vacation and receive vested benefits, through the Separation Date in accordance with applicable laws and Company policies. As a result of your separation, your health insurance benefits will terminate on June 30, 2017. The Company will provide you with information about obtaining continuation health care coverage pursuant to COBRA by separate cover in accordance with applicable law. You are not required to sign this Separation Agreement and General Release of Claims (“ Release Agreement ”) to receive accrued wages and benefits. 2. The Company is offering you the opportunity to receive severance to which you are not otherwise entitled by executing the general release of claims set forth in this Release Agreement. In exchange for the release of claims set forth below, and your agreement to the other terms and conditions set forth in this Release Agreement, the Company shall: (a) Pay You the equivalent of three months of your base salary, for a total of $104,812.50 (less applicable withholdings and deductions); and (b)Pay the cost of continuation health care coverage pursuant to COBRA for twelve (12) months, should you timely elect such coverage. Should you be offered health insurance from another employer you shall notify the Company and your COBRA coverage through the Company shall cease. Paragraphs a through b inclusive are collectively referred to as (“ Severance Benefits ”). 3. You have 21 days from today in which to consider this Release Agreement (“ Review Period ”). You are advised that you have the right to consult an attorney regarding this Release Agreement. Once you sign this Release Agreement, return it to Amanda Frink, AcelRx Pharmaceuticals, Inc., 351 Galveston Drive, Redwood City, California 94063. You may sign this Release Agreement any time after your Separation Date and before the expiration of the Review Period, but should you do so, you waive any time remaining of the Review Period. The Release Agreement shall become effective upon the expiration of the Revocation Period set forth in Paragraph 4. If you submit your signed Release Agreement by mail, your mailing envelope must be postmarked not later than the submission deadline. 4. You will have an additional seven (7) days after signing the Release Agreement to revoke your acceptance (the “ Revocation Period ”) by submitting a written statement of revocation to Amanda Frink, AcelRx Pharmaceuticals, Inc., 351 Galveston Drive, Redwood City, California 94063. If you do not timely revoke your acceptance during the Revocation Period, this Release Agreement will become final and effective. If you submit your signed Release Agreement or revocation by mail, your mailing envelope must be postmarked not later than the submission deadline. 5. In order to receive your Severance Benefits provided pursuant to paragraph 2, you must have previously returned all of the Company’s property in your possession. 6. You were granted an option to purchase shares of the Company’s common stock, pursuant to the Company’s 2011 Equity Incentive Plan (the “Plan”). Under the terms of the Plan and your stock option grant, vesting will cease as of the Separation Date and your rights to exercise any vested options shall be as set forth in the applicable stock option grant notice, stock option agreement, and/or the Plan. Your options shall continue to be governed by the terms of the applicable grant notices, stock option agreements and the Plan. 7. In further exchange for your receipt of the Severance Benefits, you agree not to defame, disparage, libel or slander the Company or any of the Released Parties (as defined below). It is understood that your good faith exercise of rights as described in Paragraph 8(b) below shall not be deemed to violate this provision. 8. The following are the terms of the general release of claims that you accept as part of this Release Agreement: (a)In consideration of the Severance Benefits that you are receiving as provided in paragraph 2 above, and on behalf of yourself and your heirs, executors, administrators, successors, and assigns, you hereby waive, release, and hold harmless the Company, its respective parents, subsidiaries, divisions, units, related companies, each and every past and present member, shareholder, investor, associate, affiliate, predecessor, successor and related company, and all of their current or former agents, officers, directors, partners, representatives, attorneys, contractors, insurance companies, administrators, successors, assigns, current and former employees, plan administrators, insurers, and any other persons acting by, through, under, or in concert with any of the persons or entities listed in this subsection, and each of them (“ Released Parties ”), from any and all claims, rights, debts, liabilities, demands, causes of action, obligations, and damages, known or unknown, suspected or unsuspected, arising as of or prior to the date of your signature to this Release Agreement, under federal, state, local, or common law (“ Released Claims ”), including but not limited to claims in any way related to your employment with the Released Parties, your separation from employment, and the terms and conditions of your employment. The laws under which the Released Claims may arise include, but are not limited to, the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974, the Americans with Disabilities Act, as amended, the Worker Adjustment and Retraining Notification Act, the Age Discrimination in Employment Act, as amended, the Older Workers Benefit Protection Act, the California Labor Code, the California Business and Professions Code, all California Wage Orders, the California Fair Employment and Housing Act, the California Family Rights Act, and/or the laws prohibiting discrimination, harassment, and/or retaliation in any state in which you are employed, and any and all federal, state, and local employment laws, as well as any and all common law tort or contract theories under federal, state or local laws. The Released Claims also include claims of discrimination or retaliation on the basis of workers’ compensation status, but do not include workers’ compensation claims. 2 (b)Notwithstanding anything in this Release Agreement to the contrary, nothing in this Release Agreement prohibits the Employee from confidentially or otherwise communicating or filing a charge or complaint with a governmental or regulatory entity, participating in a governmental or regulatory entity investigation, or giving other disclosures to a governmental or regulatory entity in each case without receiving prior authorization from or having to disclose any such conduct to the Company, or from responding if properly subpoenaed or otherwise required to do so under applicable law. Nothing in this Release Agreement shall be construed to affect the Equal Employment Opportunity Commission’s (“ Commission ”), the National Labor Relations Board’s, the Occupational Safety and Health Administration’s, the Securities and Exchange Commission’s, or any federal, state, or local governmental agency or commission’s (“Governmental Agencies”) or any state agency’s independent right and responsibility to enforce the law, nor does this Release Agreement affect your right to file a charge or participate in an investigation or proceeding conducted by either the Commission or any such Governmental Agency, although this Release Agreement does bar any claim that you might have to receive monetary damages in connection with any Commission or Governmental Agency proceeding concerning matters covered by this Release Agreement. This Agreement does not limit Employee’s right to receive an award for information provided to any Governmental Agencies, including under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank”). (c)Execution of this Release Agreement does not bar any claim that arises hereafter, including (without limitation) a claim for breach of this Release Agreement, any claim to indemnity under section 2802 of the California Labor Code, or any other claim that by law may not be released. (d)You acknowledge that you have been advised by legal counsel that you are by this Release Agreement waiving claims pursuant to California Civil Code Section1542 or the laws of other states similar hereto, and you expressly waive such rights as quoted below: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. You hereby expressly waive any rights you may have under any other statute or common law principles of similar effect. (e)You acknowledge and understand that the release of claims under the Age Discrimination in Employment Act (“
